ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive.
Applicant argues with respect to claim 1 that the applied prior art does not teach that the collar is shorter due to the convex shape of the distal ends 16 of the light guides of Braun et al. (DE 2016 124800 A1).  In the previous response to arguments, it was assumed that in Applicant’s remarks 4/5/2022 recitation of “distal ends 16” (Applicant’s remarks 4/5/2022 Page 7, line 7) of Braun et al. was referring to the light  of the light guide was referring to the fact that the exit face 16 (machine translation of Braun et al., previously provided on 9/3/2021 Paragraph 21) of the lens of Braun was curved outward and therefore Applicant was arguing that the “length of the respective light guide segment nearest adjacent to the collar” of claim 1 should be measured from the tip to the light exit face.  
However, based on Applicant’s remarks 6/27/2022 on Page 5, it appears that Applicant now argues that the length should be measured along the convexly curved perimeter of the light guide segment.  

    PNG
    media_image1.png
    699
    423
    media_image1.png
    Greyscale
Annotated Fig. 3 of Braun et al. showing Applicant’s interpretation of the “length of the respective light guide segment nearest adjacent to the collar”

In either case, neither the length being from the tip to the exit edge nor the length being the curved perimeter proposed by Applicant correspond to the length being used by the Examiner in the rejection.  
The definition of the term “length” includes “the measure of the greatest dimension of a plane or solid figure,” as seen in the dictionary definition of length, retrieved from dictionary.com.    That is, the measurement in said definition is along the dimension, not along the perimeter of the object.  For example, the length of a boat would be along a straight line from end point to end point, not the length of the perimeter following the curvature of the bottom or top or side of the boat.
Therefore, the phrase “length of the respective light guide segment nearest adjacent to the collar” has been construed to be the length in one direction of the light guide segment as far as it protrudes from the connecting element.  

    PNG
    media_image2.png
    699
    423
    media_image2.png
    Greyscale
Annotated Fig. 3 of Braun et al. showing the Examiner’s interpretation of the length of the light guide.

As seen in Applicant’s Fig. 2 (reproduced below) and Paragraph 30, the length of the light guide segment is described to be as length #X, which is the distance from the proximal end 12 to where the light guide 1 attaches to the combined surface.  


    PNG
    media_image3.png
    713
    771
    media_image3.png
    Greyscale
Applicant’s Fig. 2
Therefore, it is clear that at least in some interpretations, that the length of the light guide element does not include the combined light exit face 2 and therefore, the Examiner’s interpretation of the light guide segment length also does not include the combined section.  Furthermore, as discussed above, the term length includes the scope of “the measure of the greatest dimension of a plane or solid figure,” with dimension being along a straight line.  Therefore, the scope of the term “length of the respective light guide segment nearest adjacent to the collar” includes the Examiner’s interpretation.
Furthermore, as seen in Applicant’s Specification Paragraph 14, the longitudinal expansion of the light guide segments will run “exclusively in the distal direction.”  That is, the expansion occurs linearly along the axis of the light guide segments.  As seen in Applicant’s Paragraph 33, “[t]he essential technical effect of the present invention is that the thermal deformation of the light guide module does not lead to a change in the position of the proximal end of the light guide segments.”  Therefore, the relevant technical length for the purposes of the “essential technical effect” is not along the perimeter, but along the distal length.  Therefore, the Examiner’s interpretation of the length is in agreement with the technically relevant length, whereas the Applicant’s argued length along the perimeter is explicitly against the technically relevant length.
Applicant argues that making the modification in view of Dolson would result in a device that does not have the extension of the proximal ends of the light guide segments extending beyond the protruding flange of the collar.  However, with respect to claim 1, the claim only recites that the lengths are substantially corresponding.  Therefore, there is room in the scope of claim 1 for one element, namely the proximal ends of the light guide to protrude beyond each other even when the lengths in the same direction are substantially the same.  Furthermore, the teachings of Dolson et al. actually do show lengths that are substantially the same for the purposes of mitigating thermal expansion wherein the tip of the light guide protrudes beyond the collar (Dolson et al. Fig. 5).
Furthermore, with respect to claims 1 and 9, the term “local height of the collar” is defined in the specification as the distance between a proximal end section of the collar and a distal end section of the collar (Applicant’s Specification Paragraph 11).  As seen in Applicant’s Fig. 2, this is the angled line Y.

    PNG
    media_image4.png
    700
    917
    media_image4.png
    Greyscale
Applicant’s Fig. 2

    PNG
    media_image5.png
    707
    426
    media_image5.png
    Greyscale
Annotated Fig. 3 of Braun et al. with the local height of the collar.
Therefore, as the local height of the prior art is angled, even equal lengths of the local height of the collar and the length of the light guide would allow for protrusion of the distal end of the light guide.
Furthermore, with respect to new claim 9, while Dolson et al. does not specifically recite that the local height of the collar and the length of the light guide element being equal, Dolson et al. teaches (Fig. 3a) that the mounting portion 44 to be substantially the same height (length) as the light guide segment 40 in order to maintain the distance between the entry face 48 and the light source 24 even when the temperature changes cause thermal expansion/contraction by making the amount of thermal expansion/contraction to be substantially the same for the light guide segment 40 and the mounting portion 44 (Paragraphs 24 and 25).  Furthermore, Dolson et al. teaches (Fig. 5) the proximal end of the light guide segments extending slightly beyond the proximal end of the mounting portion 44.  Therefore, since the elements are taught to be substantially the same, the disclosure provides for a range of values within the scope of “substantially the same length” (Paragraph 25) and also includes a drawing (Fig. 5) with the light guide extending slightly beyond the mounting portion.  As seen in MPEP 2144.05(II)(A) that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Therefore, even though the local height of the collar being exactly the same length as the length of the nearest adjacent light guide is not explicitly recited by Dolson et al., it is within the optimum or workable ranges by routine experimentation since the disclosure by Dolson et al. of the light guide segment 40 and mounting portion 44 being substantially the same length allows for some minor differences in length, provided the overall effect of thermal expansion is offset by the similar lengths (Dolson et al. Paragraph 25).  Furthermore, the height of the collar being equal to the length of the light guide does not provide a critical result as it is recognized by Dolson et al. that there is some room for differences in length as long as the two lengths are substantially the same length to produce substantially offsetting of thermal expansion (Dolson et al. Paragraph 25).

	Applicant argues that there is no rational reason to modify Braun in view of Dolson et al. 
However, as detailed in the rejection, Dolson et al. teaches making the mounting portion 44 to be substantially the same height as the light guide segment 40 in order to maintain the distance of light entry face 48 to the light source 24 even when temperature change causes thermal expansion/contraction (Paragraphs 24 and 25).  Therefore, one having ordinary skill in the art would find it obvious to modify the corresponding element 17 and associated supporting structure 21 and if necessary the support 104 in order to extend the element 17 to have substantially the same length as that of the light guide segments 12.  While the lengths are substantially similar, the support surface of Fig. 5 of Dolson et al. shows that the mounting portion 44 does not extend all the way to the mounting surface 28 as alleged by Applicant, and is supported by element 56, resulting in similar benefits.  Therefore, the modification to Braun would similar make the lengths substantially similar, but with the light guide segments protruding in a similar manner to that shown in Dolson et al. Fig. 5 in order to achieve the benefits of ability to mount the element and resistance to alignment error due to thermal changes.

Applicant alleges that Paragraph 34 of the Specification sets forth the advantages of the two dimensions equal to one another.  However, as seen in Paragraphs 33 and 34, the dimensions being substantially the same result in substantially offsetting thermal expansion, resulting in little or no change to the location of the input to the light guide.  Furthermore, as seen in Dolson et al., making the elements substantially the same length allows the entry face to be at substantially the same position by offsetting thermal expansion/contraction (Paragraphs 24 and 25).  Therefore, it appears that the alleged critical features of the Application are the same as the features taught by Dolson et al.  Furthermore, it is clear that the lengths being exactly the same is also not a critical feature relative to the case when the lengths are substantially the same, as the invention is found to be workable even when the lengths are merely substantially the same.  

Applicant argues with respect to claim 9 that the modification in view of Dolson et al. would not be feasible because the positioning member of 56 would have to be eliminated.  It is unclear to the Examiner why the positioning member 56 of Dolson et al. would need to be eliminated.  The modification does not include wholesale incorporation of the positioning member 56 into the device of Braun et al. 
In response to applicant's argument that the positioning member would be included in the modified device, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, the positioning member of 21 of Braun et al. would be modified similarly to allow for the lengths to be the same while still allowing for the light guide to be placed in relation to the LED.  The motivation for modifying the positioning member 21 would be to reduce the effects of thermal expansion/contraction, as taught by Dolson et al.
Applicant asserts that the routine experimentation would not result in the height/length actually being equal.  It is not clear why Applicant considers this to be the case.  As discussed, the positioning member 21 of Braun et al. would be modified to allow for substantially equal or equal lengths in order to reduce the effects of thermal expansion/contraction, as taught by Dolson et al.

Applicant reiterates the same argument with respect to the dependent claims.  These arguments are not persuasive for the same reasons discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875                 

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875